          Case 1:17-cv-08457-JMF Document 202 Filed 12/11/20 Page 1 of 5




                                                                                                         ATTORNEYS AT LAW




                                            December 11, 2020

Via ECF


The Hon. Jesse M. Furman
United States District Court for the
Southern District of New York
40 Centre Street, Room 2202
New York, N.Y. 10007

Re:     Sjunde AP-Fonden et al. v. Gen. Elec. Co., et al., Case No. 17-cv-8457 (JMF)

Dear Judge Furman:

        We represent Lead Plaintiff Sjunde AP-Fonden, Additional Plaintiff The Cleveland
Bakers and Teamsters Pension Fund and the proposed Class (collectively, “Plaintiffs”) in the
above-referenced action. We write pursuant to Your Honor’s Rule 1.A and in response to
Defendants’ letter dated December 9, 2020 (the “Notice”) (ECF No. 201), which provides notice
to the Court of a freshly-inked settlement between the SEC and GE (the “SEC Settlement”) and
“Order Instituting Cease-and-Desist Proceedings” issued by the SEC (the “SEC Order”) (ECF
No. 201-1). As Defendants acknowledge, these developments relate directly to Defendants’
pending motion to dismiss in this matter and Plaintiffs’ opposition thereto. See ECF Nos. 196,
198, respectively.

        The SEC Settlement is the latest development in a multi-year investigation by the SEC
into the same misconduct that lies at the heart Plaintiffs’ Complaint (ECF No. 191): Defendants’
materially false and misleading statements and omissions concerning (1) the financial
performance of GE’s power operations (“GE Power”); and (2) its long-term care insurance
business (“LTC”). See also Complaint, ¶¶ 26, 33, 301, 501–04 (alleging facts about the SEC
investigation). Following the SEC’s protracted investigation and a Wells Notice issued in
October 2020, the SEC found that, consistent with the Complaint’s allegations, “GE’s repeated
disclosure failures across multiple businesses materially misled investors about how it was
generating reported earnings and cash growth as well as latent risks in its insurance business.”1

        The SEC Order contains detailed factual findings supporting the SEC’s conclusion and
setting forth the basis for the securities law violations it lodged against GE. These findings
confirm Plaintiffs’ allegations that GE misled investors concerning GE Power and the GE LTC
business. Public disclosure documents filed with the SEC, like the SEC Order, are the proper
subject of judicial notice. See, e.g., In re UBS Auction Rate Sec. Litig., 2010 WL 2541166,

1
 Press Release, U.S. Securities and Exchange Commission, General Electric Agrees to Pay $200 Million Penalty for
Disclosure Violations (Dec. 9, 2020), https://www.sec.gov/news/press-release/2020-312.
        Case 1:17-cv-08457-JMF Document 202 Filed 12/11/20 Page 2 of 5

Hon. Jesse M. Furman
December 11, 2020
Page 2

at *13 (S.D.N.Y. June 10, 2010); In re Citigroup Auction Rate Sec. Litig., 700 F. Supp. 2d 294,
301-02, 306–07 (S.D.N.Y. 2009); In re Facebook, Inc. IPO Sec. and Derivative Litig., 986 F.
Supp. 2d 428, 438 n.3 (S.D.N.Y. 2013) (taking notice of SEC order).

        Rather than withdraw their pending motion to dismiss and acknowledge that the SEC
Order confirms the viability of Plaintiffs’ claims, Defendants’ Notice attempts to downplay the
SEC’s findings and disavow their significance to the Court’s assessment of the plausibility of
Plaintiffs’ claims. Their efforts, however, cannot withstand scrutiny.

       As an initial matter, Defendants’ Notice is conspicuously silent on the issue of falsity.
Defendants have repeatedly argued to this Court that they did not make a single false statement
to investors about GE Power or GE’s LTC business. See generally ECF No. 196. Yet,
Defendants fail to mention or explain how those denials possibly comport with the findings made
by the SEC concerning the inaccuracy and misleading nature of GE’s public disclosures during
the Class Period. Nor could they credibly do so, as the SEC’s findings confirm that the
Complaint plausibly alleges actionable false and misleading statements regarding GE Power and
the LTC business.

        With respect to Plaintiffs’ GE Power-based claims, the SEC Order corroborates the
Complaint’s allegation that Defendants made material misrepresentations about GE Power’s
LTSA practices, use of factoring, the negative trends within the segment, and the source of the
unit’s profits. See Complaint, § VI.F. For example, the SEC Order concludes that:

        “GE’s disclosures regarding its GE Power business omitted material information
         regarding its reductions in cost estimates and reliance on its new deferred monetization
         practice, causing GE’s disclosures to be incomplete and misleading.” SEC Order, ¶ 15.

        “GE commentary on earnings calls, at investor conferences, and in its quarterly and
         annual reports during this period was materially misleading” because “GE described
         changes in profit in its Power business as arising from items other than reductions in
         cost estimates in its service agreement portfolio despite recognition internally that these
         changes were critical to GE’s reported results.” Id., ¶ 16

        “GE’s disclosure of its Industrial Cash Flow non-GAAP measure in earnings releases
         and on earnings calls, at investor conferences, and in its quarterly and annual reports
         was misleading in light of its failure to disclose the extent to which the reported
         measure relied on changes in practice expanding intercompany factoring in its GE
         Power business and pulling forward cash from future periods.” Id., ¶ 17. These
         misleading disclosures “ma[de] it appear as if GE Power was converting earnings to
         cash in the present period, when in fact GE power was pulling forward cash from future
         periods to offset current period growth in unbilled revenue and earnings.” Id., ¶ 18.

       As for Plaintiffs’ LTC-based claims, the SEC concluded that GE violated
Item 303(a)(3)(ii) of Regulation S-K by “fail[ing] to disclose known trends and uncertainties
regarding increasing costs and reasonably likely losses in its insurance business.” SEC Order,
¶¶ 38–39; see also id., ¶ 36 (finding GE’s disclosures “omitted material known trends of
          Case 1:17-cv-08457-JMF Document 202 Filed 12/11/20 Page 3 of 5

Hon. Jesse M. Furman
December 11, 2020
Page 3

increasing costs in its historical claims experience and uncertainties inherent in increasingly
optimistic assumptions of lower future claims costs, that material insurance losses were
reasonably likely in the future”). These findings mirror exactly the allegations (and Item 303
claims) in the Complaint. See Complaint, ¶¶ 217–238.

       Beyond falsity, the SEC Order also includes numerous findings that fully substantiate and
even bolster the Complaint’s existing allegations of scienter. See, e.g., Complaint, §§ V.C and
VI.E. With respect to GE Power, for example, the SEC found that:

        Executives at GE Power informed GE management that a significant portion of
        GE Power’s segment profits was the result of reductions in cost estimates and that
        these changes were critical to meeting financial targets. Moreover, executives at
        GE understood that these reductions in cost estimates necessarily increased
        GE’s deferred balance of unbilled revenue . . . . Nonetheless, GE executives
        directed GE Power Services executives to both increase earnings and keep the
        deferred balance from growing further.

SEC Order, ¶ 8 (emphasis added). Relatedly, the SEC found that “Executives at GE Power
Services understood that GE’s new deferred monetization practice pulled forward future years’
cash collections into the present year, decreasing cash flows in later periods,” but “GE’s senior
executives, and those at GE Power and GE Power Services not only agreed to engage in the
practice, but expanded it in part to meet internal cash flow targets set by GE’s leadership” and,
ultimately, to increase GE’s stock price. Id., ¶ 12 (emphasis added); see also id., ¶¶ 9–14.2
Nevertheless, the SEC found, “GE did not disclose its deferred monetization practice in earnings
calls and investor conferences even in response to analyst questions about cash flow.” Id., ¶ 17
(emphasis added).

        The SEC Order similarly corroborates the Complaint’s allegation that GE acted with
scienter in misstating and omitting material facts concerning its LTC portfolio. For instance, the
SEC determined that executives within GE Capital and its LTC unit knew that the LTC’s
“continuing and expected losses posed a growing risk to GE’s financial statements,” but GE did
not disclose this risk to investors and instead sought ways to “minimize losses . . . particularly
‘shock losses’—large, unforecasted losses in any period.” SEC Order, ¶ 23. The SEC also found
that GE altered its reserve testing assumptions, making them less conservative, to avoid
increasing its LTC reserves.3 SEC Order, ¶ 23 (“Executives at NALH and at GE Capital
acknowledged internally during 2015 and 2016 that NALH’s continuing and expected losses
posed a growing risk to GE’s financial statements. GE had not publicly disclosed this risk to

2
 GE would have missed financial forecasts provided to investors for CFOA without the undisclosed reductions in
cost estimates. Id., ¶ 6; see also id., ¶ 9 (“In one presentation to GE senior management in August of 2016, a GE
Power executive posited that GE’s stock price could reach $40/share if operating cash flow performance
improved.”).
3
  These facts corroborate the analyses of Plaintiffs’ actuarial expert, Axene, who concluded that GE’s premium
deficiency tests incorporated “best estimate” assumptions that were “outdated and inconsistent with both industry
practice and GE’s own highly negative claims experience, which rendered meaningless the results of its annual
premium deficiency tests.” Complaint, ¶ 189; see also id., ¶¶ 192, 195, 205, 207, 209–12.
         Case 1:17-cv-08457-JMF Document 202 Filed 12/11/20 Page 4 of 5

Hon. Jesse M. Furman
December 11, 2020
Page 4

investors.”). Moreover, the SEC determined that “GE understood that there were known
uncertainties inherent in their estimates that were reasonably likely to come to fruition and
had the potential for material insurance losses in the future,” but failed to disclose those risks
to investors. Id., ¶ 39; see also ECF No. 198 at 11, n.9 (explaining corporate scienter is alleged
by imputing the knowledge of a company’s senior executives to the company itself).

        Ignoring that the SEC’s findings substantiate and even strengthen the already powerful
inference of scienter, Defendants brazenly suggest that GE’s negotiated agreement to settle only
negligence-based disclosure claims with the SEC is somehow exculpatory on the element of
scienter. See Notice at 1-2. This argument is not novel. It has been considered, and rejected, by
numerous courts. See, e.g., In re VeriFone Holdings, Inc. Sec. Litig., 704 F.3d 694, 707 n.5 (9th
Cir. 2012) (“We draw no inference from the SEC’s decision not to plead scienter or charge
defendants with fraud.”) (emphasis added); In re UTStarcom, Inc. Sec. Litig., 617 F. Supp. 2d
964, 975 n.15 (N.D. Cal. 2009) (“Although the SEC ultimately decided not to prosecute
Defendants for fraud, the Court finds that the SEC’s discretionary determination with respect to
prosecution is not determinative of whether Defendants, in fact, committed securities fraud.”).

        For the reasons set forth above, Plaintiffs respectfully request that the Court take judicial
notice of the SEC Settlement and Order. The SEC’s findings strongly confirm Plaintiffs’
allegations in the Complaint and support their arguments in opposition to Defendants’ motion to
dismiss, which should be denied in its entirety. At a minimum, to the extent the Court
determines Plaintiffs’ Complaint is insufficient with respect to falsity or scienter, there is no
credible argument that permitting Plaintiffs to amend their complaint would be futile here under
Fed. R. Civ. P. 15 (a)(2), particularly given the SEC’s factual findings.


                                              Respectfully submitted,

                                              KESSLER TOPAZ
                                              MELTZER & CHECK, LLP

                                              s/ Sharan Nirmul
                                              Sharan Nirmul
                                              Gregory M. Castaldo
                                              Richard A. Russo, Jr.
                                              Joshua A. Materese
                                              Michelle M. Newcomer
                                              280 King of Prussia Road
                                              Radnor, PA 19087
                                              Telephone: (610) 667-7706
                                              Facsimile: (610) 667-7056
                                              snirmul@ktmc.com
                                              gcastaldo@ktmc.com
                                              rrusso@ktmc.com
                                              jmaterese@ktmc.com
                                              mnewcomer@ktmc.com
        Case 1:17-cv-08457-JMF Document 202 Filed 12/11/20 Page 5 of 5

Hon. Jesse M. Furman
December 11, 2020
Page 5

                                         Counsel for Lead Plaintiff Sjunde AP-Fonden
                                         and Lead Counsel for the Class

                                         GRANT & EISENHOFER P.A.
                                         Jay W. Eisenhofer
                                         Daniel L. Berger
                                         Caitlin M. Moyna
                                         Jonathan D. Park
                                         485 Lexington Avenue
                                         New York, NY 10017
                                         Telephone: (646) 722-8500
                                         Facsimile: (610) 722-8501
                                         jeisenhofer@gelaw.com
                                         dberger@gelaw.com
                                         cmoyna@gelaw.com
                                         jpark@gelaw.com

                                         Counsel for Additional Plaintiff Cleveland Bakers
                                         and Teamsters Pension Fund and Local Counsel for
                                         the Class

Copies by ECF to All Parties of Record
